KNOX, Chief Judge.
Plaintiff’s service of a demand for a jury trial was timely as respects twenty-six of the twenty-nine of the defendants named in the amended complaint. The demand was not timely as to the three original defendants.
Nevertheless, the causes of action set forth in the complaint are substantially the same, and I see no good reason why this Court should be burdened by two trials, one before a judge and the other before a judge and jury. In deference to the desirability of saving time, effort and money, and, in consideration of the rights of other litigants, I shall exercise my discretion and hold that plaintiff may have a jury trial as to all defendants.